 1
                       IN THE UNITED STATES BANKRUPTCY COURT
 2
                 FOR THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
 3
     In Re:                                             Case No. 16-40965-BDL
 4
     JULIE DIANE QUINTANILLA AND                        CERTIFICATE OF MAILING
 5

 6
     WILLIAM ANDREW QUINTANILLA,

 7                                  Debtors.

 8       I, Danielle Berger, certify under penalty of perjury under the laws of the United States that on
     September 27, 2019, I caused to be mailed via first class mail a true and correct copy of the Motion
 9
     to Dismiss to the following:
10
         JULIE DIANE QUINTANILLA
11       WILLIAM ANDREW QUINTANILLA
         912 FIRST
12
         HOQUIAM, WA 98550
13
         PUGET SOUND COLLECTIONS
14       ATTN: JANICE WHITE
         PO BOX 3011
15       TACOMA, WA 98401-3011
16
         The following parties received notice of the Motion to Dismiss via ECF:
17
         BROWN & SEELYE PLLC
         UNITED STATES TRUSTEE
18

19
         Executed at Tacoma, Washington this 27th day of September, 2019.
20
                                                        /s/ Danielle Berger
21                                                      Danielle Berger, for
                                                        Michael G. Malaier
22                                                      Chapter 13 Standing Trustee

23

24

25



                                                                                              Michael G. Malaier
                                                                                      Chapter 13 Standing Trustee
     CERTIFICATE OF MAILING - 1                                                            2122 Commerce Street
                                                                                              Tacoma, WA 98402
                                                                                                  (253) 572-6600
